               Case 19-12606-KBO              Doc 599        Filed 02/26/20        Page 1 of 13


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
In re:                                                         :
                                                               :     Chapter 11
                                         1
CELADON GROUP, INC., et al.,                                   :
                                                               :     Case No. 19-12606 (KBO)
                  Debtors.                                     :
---------------------------------------------------------------x     (Jointly Administered)
TA DISPATCH, LLC, an Alabama limited                           :
Liability company.                                             :
                                                               :
                 Plaintiff,                                    :
                                                               :
v.                                                             :
                                                               :
CELADON TRUCKING SERVICES, INC., a                             :     Adv. No. 20-50117 (KBO)
New Jersey Corporation, CELADON LOGISTICS :
SERVICES, INC., a Delaware corporation,                        :
CELADON GROUP, INC., a Delaware                                :
Corporation, and HYNDMAN TRANSPORT                             :
LIMITED, an Ontario corporation,                               :
                                                               :
                 Defendants.                                   :
------------------------------------------------------------- x
TA DISPATCH, LLC                                               :
                                                               :
                 Plaintiff,                                    :
                                                               :
v.                                                             :
                                                               :     Adv. No. 20-50430 (KBO)
MIDCAP FUNDING IV TRUST,                                       :
                                                               :
                 Defendant.                                    :
---------------------------------------------------------------x

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Celadon Group, Inc. (1050); A R Management Services, Inc. (3604); Bee Line, Inc. (5403); Celadon
Canadian Holdings, Limited (2539); Celadon E-Commerce, Inc. (2711); Celadon International Corporation (5246);
Celadon Logistics Services, Inc. (0834); Celadon Mexicana, S.A. de C.V. (6NL7); Celadon Realty, LLC (2559);
Celadon Trucking Services, Inc. (6138); Distribution, Inc. (0488); Eagle Logistics Services Inc. (7667); Hyndman
Transport Limited (3249); Jaguar Logistics, S.A. de C.V. (66D1); Leasing Servicios, S.A. de C.V. (9MUA); Osborn
Transportation, Inc. (7467); Quality Companies LLC (4073); Quality Equipment Leasing, LLC (2403); Quality
Insurance LLC (7248); Servicios Corporativos Jaguar, S.C. (78CA); Servicios de Transportación Jaguar, S.A. de C.V.
(5R68); Stinger Logistics, Inc. (3860); Strategic Leasing, Inc. (7534); Taylor Express, Inc. (9779); Transportation
Insurance Services Risk Retention Group, Inc. (7197); Vorbas, LLC (8936). The corporate headquarters and the
mailing address for the Debtors listed above is 9503 East 33rd Street, One Celadon Drive, Indianapolis, IN 46235.



EAST\172419007.3
               Case 19-12606-KBO              Doc 599        Filed 02/26/20   Page 2 of 13


CELADON TRUCKING SERVICES, INC.,                               :
                                                               :
                  Plaintiff                                    :
                                                               :
v.                                                             :
                                                               :
TRIANGLE RECOVERY SERVICES LLC,                                :
JOHN DOE ENTITIES                                              :   Adv. No. 20-50453 (KBO)
                                                               :
                  Defendants                                   :
---------------------------------------------------------------x

                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON FEBRUARY 28, 2020 AT 10:00 A.M. (ET)
                           ON THE 6TH FLOOR, COURTROOM #3

 UNCONTESTED MATTERS WITH CERTIFICATE OF NO OBJECTION (CNO/COC)

1.      Zorada Scoppa’s Motion for Relief from the Automatic Stay Under 11 U.S.C. § 362 [D.I.
        298; Filed 1/16/20].

        Response Deadline: February 14, 2020 at 4:00 p.m. (ET)

        Related Documents:

        A.       Certification of Counsel Regarding Order Granting Zorada Scoppa Relief from
                 Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code [D.I. 585;
                 Filed 2/25/20].

        B.       Order Granting Zorada Scoppa Relief from Automatic Stay [D.I. 596;
                 Filed 2/26/20].

        Responses Received: None.

        Status: An order for this matter has been entered and, therefore, no hearing is necessary.

 2.     Application of the Official Committee of Unsecured Creditors of Celadon Group, Inc., et
        al., for Entry of an Order Authorizing the Employment and Retention of Cooley LLP as
        Lead Counsel Nunc Pro Tunc to December 18, 2019 [D.I. 307; Filed 1/16/20].

        Response Deadline: February 6, 2020 at 4:00 p.m. (ET)

        Related Documents:

        A.          Supplemental Declaration of Jay R. Indyke in Support of the Application of the
                    Official Committee of Unsecured Creditors of Celadon Group, Inc., et al., for Entry

                                                         2


 EAST\172419007.3
              Case 19-12606-KBO           Doc 599     Filed 02/26/20   Page 3 of 13


                   of an Order Authorizing the Employment and Retention of Cooley LLP as Lead
                   Counsel Nunc Pro Tunc to December 18, 2019 [D.I. 575; Filed 2/24/20].
       B.          Certification of Counsel Regarding Application of the Official Committee of
                   Unsecured Creditors of Celadon Group, Inc., et al., for Entry of an Order
                   Authorizing the Employment and Retention of Cooley LLP as Lead Counsel Nunc
                   Pro Tunc to December 18, 2019 [D.I. 576; Filed 2/24/20].

       C.          Order Authorizing the Employment of Cooley LLP as Lead Counsel for the Official
                   Committee of Unsecured Creditors [D.I. 592; Filed 2/26/20].

       Responses Received: None.

       Status: An order for this matter has been entered and, therefore, no hearing is necessary.

3.     Application Pursuant to 11 U.S.C. §§ 328 and 1103, Fed. R. Bankr. P. 2014, and Local
       Rule 2014-1, Authorizing and Approving the Employment and Retention of Dundon
       Advisers LLC as Financial Advisor to the Official Committee of Unsecured Creditors Nunc
       Pro Tunc to December 18, 2019 [D.I. 312; Filed 1/17/20].

       Response Deadline: February 6, 2020 at 4:00 p.m. (ET)

       Related Documents:

       A.      Supplemental Declaration of Matthew Dundon in Support of Application Pursuant
               to 11 U.S.C. §§ 328 and 1103, Fed. R. Bankr. P. 2014, and Local Rule 2014-1,
               Authorizing and Approving the Employment and Retention of Dundon Advisers
               LLC as Financial Advisor to the Official Committee of Unsecured Creditors Nunc
               Pro Tunc to December 18, 2019 [D.I. 523; Filed 2/14/20].

       B.          Certification of Counsel Regarding Application Pursuant to 11 U.S.C. §§ 328 and
                   1103, Fed. R. Bankr. P. 2014, and Local Rule 2014-1, Authorizing and Approving
                   the Employment and Retention of Dundon Advisers LLC as Financial Advisor to
                   the Official Committee of Unsecured Creditors Nunc Pro Tunc to December 18,
                   2019 [D.I. 577; Filed 2/24/20].

       C.          Order Authorizing the Employment and Retention of Dundon Advisers LLC as
                   Financial Advisor to the Official Committee of Unsecured Creditors [D.I. 593;
                   Filed 2/26/20].

       Responses Received: None.

       Status: An order for this matter has been entered and, therefore, no hearing is necessary.

4.     Application of the Official Committee of Unsecured Creditors of Celadon Group, Inc., et
       al., for Entry of an Order Authorizing the Employment and Retention of Potter Anderson
       & Corroon LLP as Delaware Counsel Nunc Pro Tunc to December 18, 2019 [D.I. 313;
       Filed 1/17/20].
                                                  3


EAST\172419007.3
              Case 19-12606-KBO          Doc 599      Filed 02/26/20   Page 4 of 13



       Response Deadline: February 6, 2020 at 4:00 p.m. (ET)

       Related Documents:

       A.      Supplemental Declaration of Christopher M. Samis of Potter Anderson & Corroon
               LLP in Support of Application of the Official Committee of Unsecured Creditors
               of Celadon Group, Inc., et al., for Entry of an Order Authorizing the Employment
               and Retention of Potter Anderson & Corroon LLP as Delaware Counsel Nunc Pro
               Tunc to December 18, 2019 [D.I. 524; Filed 2/14/20].

       B.          Certification of Counsel Regarding Application of the Official Committee of
                   Unsecured Creditors of Celadon Group, Inc., et al., for Entry of an Order
                   Authorizing the Employment and Retention of Potter Anderson & Corroon LLP as
                   Delaware Counsel Nunc Pro Tunc to December 18, 2019 [D.I. 578; Filed 2/24/20].

       C.          Order Authorizing the Employment and Retention of Potter Anderson & Corroon
                   LLP as Delaware Counsel to the Official Committee of Unsecured Creditors of
                   Celadon Group, Inc., et al., Nunc Pro Tunc to December 18, 2019 [D.I. 594;
                   Filed 2/26/20].

       Responses Received: None.

       Status: An order for this matter has been entered and, therefore, no hearing is necessary.

5.     Debtor’s Application for Authorization to Employ and Retain Kurtzman Carson
       Consultants LLC as Administrative Advisor Effective Nunc Pro Tunc to the Petition Date
       [D.I. 456; Filed 2/7/20].

       Response Deadline: February 21, 2020 at 4:00 p.m. (ET)

       Related Documents:

       A.      Certificate of No Objection Regarding Debtor’s Application for Authorization to
               Employ and Retain Kurtzman Carson Consultants LLC as Administrative Advisor
               effective Nunc Pro Tunc to the Petition Date [D.I. TBD; Filed TBD].

       Responses Received: None.

       Status: The Debtors intend to file a CNO has for this matter and, therefore, no hearing will
       be necessary unless the Court has questions.

6.     Motion of Carol Nichols and Loran Nichols for Relief from the Automatic Stay Pursuant
       to 11 U.S.C. § 362(d) [D.I. 498; Filed 2/12/20].

       Response Deadline: February 19, 2020 at 4:00 p.m. (ET)

                                                  4


EAST\172419007.3
              Case 19-12606-KBO           Doc 599     Filed 02/26/20   Page 5 of 13


       Related Documents:

       A.          Re-Notice of Motion of Carol Nichols and Loran Nichols for Relief from Stay
                   Under Section 362 of the Bankruptcy Code Stay [D.I. 501; Filed 2/12/20].

       B.          Certification of Counsel Regarding Order Granting Carol Nichols and Loran
                   Nichols Relief from Automatic Stay Pursuant to Section 362(d) of the Bankruptcy
                   Code [D.I. 586; Filed 2/25/20].

       C.          Order Granting Carol Nichols and Loran Nichols Relief from Automatic Stay [D.I.
                   597; Filed 2/26/20].

       Responses Received: None.

       Status: An order for this matter has been entered and, therefore, no hearing is necessary.

7.     Motion of Officer Defendants for Entry of an Order Modifying the Automatic Stay to
       Allow Payment, Reimbursement, and/or Advancement of Defense Costs Under D&O
       Policies [D.I. 502; Filed 2/12/20].

       Response Deadline: February 19, 2020 at 4:00 p.m. (ET)

       Related Documents:

       A.      Re-Notice of Officer Defendants for Entry of an Order Modifying the Automatic
               Stay to Allow Payment, Reimbursement, and/or Advancement of Defense Costs
               Under D&O Policies [D.I. 513; Filed 2/13/20].

       B.          Certificate of No Objection Regarding Motion of Officer Defendants for Entry of
                   an Order Modifying the Automatic Stay to Allow Payment, Reimbursement, and/or
                   Advancement of Defense Costs Under D&O Policies [D.I. 581; Filed 2/24/20].

       C.          Order Modifying the Automatic Stay to Allow Payment, Reimbursement and/or
                   Advancement of Defense Costs Under D&O Policies [D.I. 595; Filed 2/26/20].

       Responses Received: None.

       Status: An order for this matter has been entered and, therefore, no hearing is necessary.

MATTERS GOING FORWARD:

8.     Motion to Intervene of South Carolina Department of Insurance Pursuant to Rule 2018,
       Fed. R. Bankr. P. and Suggestion of Lack of Jurisdiction Over Subject Matter Regarding
       Purported Debtor Transportation Insurance Services Risk Retention Group, Inc. [D.I. 348;
       Filed 1/24/20].

       Response Deadline: N/A
                                                  5


EAST\172419007.3
              Case 19-12606-KBO        Doc 599      Filed 02/26/20    Page 6 of 13



       Related Documents:

       A.      Notice of Motion and Hearing [D.I. 374; Filed 1/29/20].

       B.      Notice of Motion and Hearing [D.I. 542; Filed 2/19/20].

       Responses Received: None.

       Status: While the parties are working to resolve this matter consensually, no resolution has
       yet been reached. Therefore, this matter is going forward.

9.     Application of the Debtors for Entry of an Order (I) Approving Auction Engagement
       Agreement and Authorizing the Debtors to Retain and Employ Key Auctions LLC, d/b/a
       Key Auctioneers, as Auctioneer Nunc Pro Tunc to February 4, 2020; (II) Authorizing the
       Sale of Certain Assets Free and Clear of All Liens, Claims and Encumbrances; and (III)
       Granting Related Relief [D.I. 571; Filed 2/21/20].

       Response Deadline: At the Hearing.

       Related Documents:

       A.      Motion of the Debtors for Entry of an Order Shortening Notice and Objection
               Periods in Connection With the Application of the Debtors for Entry of an Order
               (I) Approving Auction Engagement Agreement and Authorizing the Debtors to
               Retain and Employ Key Auctions LLC, d/b/a Key Auctioneers, as Auctioneer Nunc
               Pro Tunc to February 4, 2020; (II) Authorizing the Sale of Certain Assets Free and
               Clear of All Liens, Claims and Encumbrances; and (III) Granting Related Relief
               [D.I. 572; Filed 2/21/20].

       B.      Order Shortening Notice and Objection Period in Connection With the Application
               of the Debtors for Entry of an Order (I) Approving Auction Engagement Agreement
               and Authorizing the Debtors to Retain and Employ Key Auctions LLC, d/b/a Key
               Auctioneers, as Auctioneer Nunc Pro Tunc to February 4, 2020; (II) Authorizing
               the Sale of Certain Assets Free and Clear of All Liens, Claims and Encumbrances;
               and (III) Granting Related Relief [D.I. 582; Filed 2/25/20].

       C.      Notice of Motion and Hearing [D.I. 584; Filed 2/25/20].

       Responses Received: None.

       Status: This matter is going forward

10.    Emergency Motion of the Debtors and the Committee Extending the Automatic Stay and
       for Related Relief [D.I. 381; Filed 1/29/20].

       Response Deadline: February 16, 2020 at 4:00 p.m. (ET).
                                                6


EAST\172419007.3
              Case 19-12606-KBO        Doc 599      Filed 02/26/20    Page 7 of 13



       Related Documents:

       A.      Motion of the Debtors for Entry of an Order Shortening Notice and Objection
               Periods in Connection With the Emergency Motion of the Debtors and the
               Committee Extending the Automatic Stay and for Related Relief [D.I. 427; Filed
               1/31/20].

       B.      Certification of Counsel Regarding Order Approving Briefing Schedule for
               (I) Emergency Motion of the Debtors and the Committee Extending the
               Automatic Stay and for Related Relief; (II) Plaintiff’s Motion for Leave to Amend
               Verified Complaint; (III) Joint Motion of the Debtors and Midcap Funding IV Trust
               for Entry of an Order Pursuant to Federal Rule of Bankruptcy Procedure 7042 to
               Procedurally Consolidate Adversary Proceeding; and (IV) Motion to Dismiss
               Adversary Proceeding [D.I. 457; Filed 2/9/20].

       C.      Order Approving Briefing Schedule for (I) Emergency Motion of the Debtors and
               the Committee Extending the Automatic Stay and for Related Relief; (II) Plaintiff’s
               Motion for Leave to Amend Verified Complaint; (III) Joint Motion of the Debtors
               and Midcap Funding IV Trust for Entry of an Order Pursuant to Federal Rule of
               Bankruptcy Procedure 7042 to Procedurally Consolidate Adversary Proceeding;
               and (IV) Motion to Dismiss Adversary Proceeding [D.I. 459; Filed 2/10/20].

       D.      Certification of Counsel Regarding Order Approving Briefing Schedule for (I)
               Emergency Motion of the Debtors and the Committee Extending the Automatic
               Stay and for Related Relief; (II) Plaintiff’s Motion for Leave to Amend Verified
               Complaint; (III) Joint Motion of the Debtors and Midcap Funding IV Trust for
               Entry of an Order Pursuant to Federal Rule of Bankruptcy Procedure 7042 to
               Procedurally Consolidate Adversary Proceeding; and (IV) Motion to Dismiss
               Adversary Proceeding [D.I. 522; Filed 2/14/20].

       E.      Order Approving Stipulation Amending Briefing Schedule for (I) Emergency
               Motion of the Debtors and the Committee Extending the Automatic Stay and for
               Related Relief; (II) Plaintiff’s Motion for Leave to Amend Verified
               Complaint; (III) Joint Motion of the Debtors and Midcap Funding IV Trust for
               Entry of an Order Pursuant to Federal Rule of Bankruptcy Procedure 7042 to
               Procedurally Consolidate Adversary Proceeding; and (IV) Motion to Dismiss
               Adversary Proceeding [D.I. 525; Filed 2/14/20].

       Responses Received:

       A.      Objection to Motion of the Debtors for Entry of an Order Shortening Notice and
               Objection Periods in Connection With the Emergency Motion of the Debtors and
               the Committee Extending the Automatic Stay and for Related Relief [D.I. 435;
               Filed 2/4/20].


                                                7


EAST\172419007.3
              Case 19-12606-KBO       Doc 599      Filed 02/26/20   Page 8 of 13


       B.      [SEALED] Preliminary Objection to Emergency Motion of the Debtors and the
               Committee Extending the Automatic Stay for Related Relief [D.I. 530; Filed
               2/17/20].

       C.      [SEALED] Corrected Preliminary Objection to Emergency Motion of the Debtors
               and the Committee Extending the Automatic Stay and for Related Relief [D.I. 552;
               Filed 2/20/20].

       D.      [SEALED] Reply of MidCap Funding IV Trust, as Prepetition ABL Agent and
               Lender, in Favor of the Emergency Motion of the Debtors and the Committee
               Extending the Automatic Stay for Related Relief [D.I. 579; Filed 2/24/20].

       E.      Movants’ Joint Reply to TA Dispatch’s Preliminary Objection to Emergency
               Motion of the Debtors and the Committee Extending the Automatic Stay and for
               Related Relief [D.I. 580; Filed 2/24/20]

       Status: This matter is going forward.

11.    Motion of TA Dispatch, LLC for Entry of an Order Authorizing TA Dispatch, LLC to File
       Under Seal Certain Confidential Information in (I) Preliminary Objection to Emergency
       Motion of the Debtors and the Committee Extending the Automatic Stay and for Related
       Relief and (II) Appendix of Confidential Exhibits to Preliminary Objection to Emergency
       Motion of the Debtors and the Committee Extending the Automatic Stay and for Related
       Relief [D.I. 558; Filed 2/20/20].

       Response Deadline: At the Hearing

       Related Documents:

       A.      [SEALED] Preliminary Objection to Emergency Motion of the Debtors and the
               Committee Extending the Automatic Stay for Related Relief [D.I. 530; Filed
               2/17/20].

       B.      [SEALED] Corrected Preliminary Objection to Emergency Motion of the Debtors
               and the Committee Extending the Automatic Stay and for Related Relief [D.I. 552;
               Filed 2/20/20].

       C.      [SEALED] Appendix to Preliminary Objection to Emergency Motion of the
               Debtors and the Committee Extending the Automatic Stay and for Related Relief
               [D.I. 557; Filed 2/20/20].

       Responses Received: None.

       Status: This matter is going forward.




                                               8


EAST\172419007.3
              Case 19-12606-KBO        Doc 599      Filed 02/26/20    Page 9 of 13


ADVERSARY MATTERS

TA Dispatch, LLC v. Celadon Trucking Services, Inc., et al. – Adv. Proc. No. 20-50117

12.    Plaintiff’s Motion for Leave to Amend Verified Complaint [D.I. 3; Filed 1/29/20].

       Response Deadline: February 11, 2020 at 4:00 p.m. (ET)

       Related Documents:

       A.      Supplemental Certificate of Service to Plaintiff’s Motion for Leave to Amend
               Verified Complaint [D.I. 4; Filed 1/29/20].

       B.      Certification of Counsel Regarding Order Approving Briefing Schedule for (I)
               Emergency Motion of the Debtors and the Committee Extending the Automatic
               Stay and for Related Relief; (II) Plaintiff’s Motion for Leave to Amend Verified
               Complaint; (III) Joint Motion of the Debtors and MidCap Funding IV Trust for
               Entry of an Order Pursuant to Federal Rule of Bankruptcy Procedure 7042 to
               Procedurally Consolidate Adversary Proceeding; and (IV) Motion to Dismiss
               Adversary Proceeding [D.I. 10; Filed 2/9/20].

       C.      Order Approving Briefing Schedule for (I) Emergency Motion of the Debtors and
               the Committee Extending the Automatic Stay and for Related Relief; (II) Plaintiff’s
               Motion for Leave to Amend Verified Complaint; (III) Joint Motion of the Debtors
               and MidCap Funding IV Trust for Entry of an Order Pursuant to Federal Rule of
               Bankruptcy Procedure 7042 to Procedurally Consolidate Adversary Proceedings;
               and (IV) Motion to Dismiss Adversary Proceeding [D.I. 11; Filed 2/10/20].

       D.      Certificate of No Objection to Plaintiff’s Motion for Leave to Amend Verified
               Complaint [D.I. 16; Filed 2/18/20.

       E.      Order Granting Plaintiff’s Motion for Leave to Amend Verified Complaint
               [D.I. 17; Filed 2/19/20].

       Response Received: None.

       Status: An order has been entered on this matter and, therefore, no hearing is necessary.

13.    Joint Motion of Debtors and MidCap Funding IV Trust for Entry of an Order Pursuant to
       Federal Rule of Bankruptcy Procedure 7042 to Procedurally Consolidate Adversary
       Proceedings [D.I. 5; Filed 1/29/20].

       Response Deadline: February 12, 2020 at 4:00 p.m. (ET).

       Related Documents:


                                                9


EAST\172419007.3
             Case 19-12606-KBO        Doc 599       Filed 02/26/20   Page 10 of 13


       A.      Certification of Counsel Regarding Order Approving Briefing Schedule for (I)
               Emergency Motion of the Debtors and the Committee Extending the Automatic
               Stay and for Related Relief; (II) Plaintiff’s Motion for Leave to Amend Verified
               Complaint; (III) Joint Motion of the Debtors and MidCap Funding IV Trust for
               Entry of an Order Pursuant to Federal Rule of Bankruptcy Procedure 7042 to
               Procedurally Consolidate Adversary Proceeding; and (IV) Motion to Dismiss
               Adversary Proceeding [D.I. 10; Filed 2/9/20].

       B.      Order Approving Briefing Schedule for (I) Emergency Motion of the Debtors and
               the Committee Extending the Automatic Stay and for Related Relief; (II) Plaintiff’s
               Motion for Leave to Amend Verified Complaint; (III) Joint Motion of the Debtors
               and MidCap Funding IV Trust for Entry of an Order Pursuant to Federal Rule of
               Bankruptcy Procedure 7042 to Procedurally Consolidate Adversary Proceedings;
               and (IV) Motion to Dismiss Adversary Proceeding [D.I. 11; Filed 2/10/20].

       Response Received:

       A.      Objection to Joint Motion of Debtors and MidCap Funding IV Trust for Entry of
               an Order Pursuant to Federal Rule of Bankruptcy Procedure 7042 to Procedurally
               Consolidate Adversary Proceedings [D.I. 12; Filed 2/12/20].

       B.      Joint Reply to the Objection of TA Dispatch, LLC to the Motion of the Debtors and
               MidCap Funding IV Trust for Entry of an Order Pursuant to Federal Rule of
               Bankruptcy Procedure 7042 to Procedurally Consolidate Adversary Proceedings
               [D.I. 22; Filed 2/21/20].

       Status: This matter is going forward.

TA Dispatch, LLC v. MidCap Funding IV Trust – Adv. Proc. No. 20-50430

14.    Motion to Dismiss Adversary Proceeding [D.I. 6; Filed 1/31/20].

       Response Deadline: February 14, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Brief in Support of MidCap Funding IV Trusts Motion to Dismiss Adversary
               Proceeding [D.I. 7; Filed 1/31/20].

       B.      Certification of Counsel Regarding Order Approving Briefing Schedule for (I)
               Emergency Motion of the Debtors and the Committee Extending the Automatic
               Stay and for Related Relief; (II) Plaintiff’s Motion for Leave to Amend Verified
               Complaint; (III) Joint Motion of the Debtors and MidCap Funding IV Trust for
               Entry of an order Pursuant to Federal Rule of Bankruptcy Procedure 7042 to
               Procedurally Consolidate Adversary Proceedings; and (IV) Motion to Dismiss
               Adversary Proceeding [D.I. 10; Filed 2/9/20].

                                               10


EAST\172419007.3
             Case 19-12606-KBO            Doc 599          Filed 02/26/20   Page 11 of 13


       C.      Order Approving Briefing Schedule for (I) Emergency Motion of the Debtors
               and the Committee Extending the Automatic Stay and for Related Relief; (II)
               Plaintiff’s Motion for Leave to Amend Verified Complaint; (III) Joint Motion of
               the Debtors and MidCap Funding IV Trust for Entry of an order Pursuant to Federal
               Rule of Bankruptcy Procedure 7042 to Procedurally Consolidate Adversary
               Proceedings; and (IV) Motion to Dismiss Adversary Proceeding [D.I. 11; Filed
               2/10/20].

       D.      Certification of Counsel Regarding Order Approving Briefing Schedule for (I)
               Emergency Motion of the Debtors and the Committee Extending the Automatic
               Stay and for Related Relief; (II) Plaintiff’s Motion for Leave to Amend Verified
               Complaint; (III) Joint Motion of the Debtors and MidCap Funding IV Trust for
               Entry of an Order Pursuant to Federal Rule of Bankruptcy Procedure 7042 to
               Procedurally Consolidate Adversary Proceedings; and (IV) Motion to Dismiss
               Adversary Proceeding [D.I. 15; Filed 2/14/20].

       E.      Order Approving Stipulation Amending Briefing Schedule for (I) Emergency
               Motion of the Debtors and the Committee Extending the Automatic Stay and for
               Related Relief; (II) Motion to Dismiss Adversary Proceeding [D.I. 16; Filed
               2/14/20].

       Response Received:

       A.      Answering Brief in Opposition to MidCap Funding IV Trust’s Motion to Dismiss
               Adversary Proceeding [D.I. 17; Filed 2/17/20].

       B.      Reply Brief in Support of MidCap Funding IV Trust’s Motion to Dismiss
               Adversary Proceeding [D.I. 27; Filed 2/24/20].

       Status: This matter is going forward.

Celadon Trucking Services, Inc. v. Triangle Recovery Services LLC, et al. – Adv. Proc. No.
20-50453

15.    The Debtors’ Motion for Temporary Restraining Order and Preliminary Injunction [D.I. 4;
       Filed 2/7/20].

       Response Deadline: February 21, 2020 at 4:00 p.m. (ET). Extended to February 25, 2020
       at 12:00 p.m. (ET) for Triangle Recovery.

       Related Documents:

       A.          Complaint [D.I. 1; Filed 2/6/20]

       B.          Summons and Notice of Pretrial Conference in an Adversary Proceeding [D.I. 3;
                   Filed on 2/7/20].

                                                      11


EAST\172419007.3
             Case 19-12606-KBO             Doc 599        Filed 02/26/20   Page 12 of 13


       C.          Notice of Hearing on the Debtors’ Motion for a Temporary Restraining Order
                   [D.I. 5; Filed 2/10/20].

       D.          Certificate of Service [D.I. 6; Filed 2/10/20].

       E.          Declaration of Andrew Bernstein in Support of Debtors’ Motion for Temporary
                   Restraining Order and Preliminary Injunction [D.I. 8; Filed 2/10/20].

       F.          Declaration of Kathryn Wouters in Support of the Debtors’ Motion for a Temporary
                   Restraining Order [D.I. 10; Filed 2/10/20].

       G.          Certification of Counsel Regarding the Order Granting the Debtors' Motion for a
                   Temporary Restraining Order [D.I. 17; Filed 2/12/20].

       H.          Temporary Restraining Order [D.I. 18; Filed 2/13/20].

       I.          Notice of Preliminary Injunction Hearing [D.I. 19; Filed 2/13/20].

       J.          Amended Complaint [D.I. 21; Filed 2/18/20].

       K.          Certificate of Service [D.I. 22; Filed 2/18/20].

       L.          Motion to Intervene in Above-Captioned Adversary Proceeding [D.I. 24; Filed
                   2/24/20].

       M.          Motion to Shorten Notice with Respect to Motion of Bridge Funding Group, Inc.
                   to Intervene in the Above-Captioned Adversary Proceeding [D.I. 25;
                   Filed 2/24/20].

       N.          Order Granting Motion to Shorten Notice with Respect to Motion of Bridge
                   Funding Group, Inc. to Intervene in the Above-Captioned Adversary Proceeding
                   [D.I. 26; Filed 2/25/20].

       O.          Notice of Rescheduled Preliminary Injunction Hearing [D.I. 28; Filed 2/25/20].

       Response Received: None.

       Status: This matter is going forward.

                              [Remainder of Page Intentionally Left Blank]




                                                     12


EAST\172419007.3
             Case 19-12606-KBO   Doc 599      Filed 02/26/20   Page 13 of 13


Dated: February 26, 2020         Respectfully submitted,
       Wilmington, Delaware
                                 DLA PIPER LLP (US)

                                 /s/ Stuart M. Brown
                                 Stuart M. Brown (DE 4050)
                                 Matthew S. Sarna (DE 6578)
                                 1201 North Market Street, Suite 2100
                                 Wilmington, Delaware 19801
                                 Telephone: (302) 468-5700
                                 Facsimile: (302) 394-2341
                                 Email: stuart.brown@us.dlapiper.com
                                         matthew.sarna@us.dlapiper.com

                                 -and-

                                 Richard A. Chesley (admitted pro hac vice)
                                 Jamila Justine Willis (admitted pro hac vice)
                                 1251 Avenue of the Americas
                                 New York, New York 10020
                                 Telephone: (212) 335-4500
                                 Facsimile: (212) 335-4501
                                 Email: richard.chesley@us.dlapiper.com
                                        jamila.willis@us.dlapiper.com




                                 Counsel to the Debtors




                                         13


EAST\172419007.3
